 1

 2

 3
                                                                   JS-6
 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9                                  SOUTHERN DIVISION
10
                                                )
11                                              ) Case No.: SACV 18-00912-CJC(PLAx)
     SIC METALS INC.,                           )
12                                              )
                                                )
13
                 Plaintiff,                     )
                                                ) JUDGMENT
14
           v.                                   )
                                                )
15                                              )
     HYUNDAI STEEL COMPANY,                     )
16                                              )
                                                )
17
                 Defendant.                     )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
                                                )
21

22
           Plaintiff SIC Metals Inc. brings this action against Defendant Hyundai Steel
23
     Company. The Court granted Defendant’s motion for summary judgment on March 3,
24
     2020 after holding a hearing. In light of that, the Court hereby ORDERS that:
25

26
     ///
27
     ///
28


                                                -1-
 1   1. Plaintiff shall take nothing on his complaint against Defendant;
 2   2. Judgment is hereby entered in favor of Defendant and against Plaintiff.
 3

 4

 5   DATED:      March 3, 2020
 6                                         __________________________________
 7                                                CORMAC J. CARNEY
 8                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          -2-
